587 F.2d 812
95 L.R.R.M. (BNA) 3094, 82 Lab.Cas.  P 10,145
NATIONAL LABOR RELATIONS BOARD, Petitioner,Local Union No. 1903, of the International Union, UAW, Intervenor,v.BEAR ARCHERY, Division of Victor Comptometer Corporation, Respondent.
No. 76-2041.
United States Court of Appeals,Sixth Circuit.
May 10, 1977.

Elliott Moore, Deputy Associate Gen. Counsel, John Ferguson, Michael Stein, N. L. R. B., Washington, D. C., for petitioner.
Douglas C. Dahn, Tolleson, Burgess & Mead, Detroit, Mich., for respondent.


1
Before WEICK and CELEBREZZE, Circuit Judges, and GREEN, District Judge.*

ORDER

2
The National Labor Relations Board has petitioned for enforcement of its order finding the Bear Archery Division of the Victor Comptometer Corporation in violation of Section 8(a)(5), (1) of the National Labor Management Relations Act for refusal to bargain with Local 1903 of the United Auto Workers.


3
The company's employees were represented by an independent union, the Bear Archery Employees' Association, which had been recognized as bargaining agent by the employer but which had not been certified by the Board.  On September 10, 1974, a majority of employees voted to affiliate the Association with UAW and it became Local 1903.  The company refused to bargain with the UAW, complaining that the affiliation election was not fairly conducted and that it did not comport with minimum due process.  Two of the three-member panel of the Board rejected the company's contentions.  Member Walther dissented primarily because the election procedures did not provide the employees with an adequate opportunity for reflection and for the presentation of opposing viewpoints.


4
After consideration of the record, briefs and oral arguments of counsel, we conclude that enforcement of the Board's order should not be granted for reasons stated by Member Walther in his dissenting opinion.  Accordingly,


5
It is therefore ORDERED that the petition for enforcement of the NLRB's order be, and it hereby is, denied.



*
 Honorable Ben C. Green, Senior District Judge, United States District Court for the Northern District of Ohio, sitting by designation